The exceptions which were taken to the exclusion of the answers proposed to be given to questions propounded to the witness, Hart, who was the plaintiff's assignor, present no grounds upon which the judgment appealed from can be properly reversed, for there was nothing in the questions themselves which indicated in any manner that the answers to them could be pertinent to any inquiry involved in the issue joined between the parties; and they were accompanied with no offer of further evidence which, with that proposed to be given by the answers, would have rendered them pertinent to the case. The action was brought to recover damages arising out of the non-performance of two contracts made by the defendant for the sale and delivery of mining stock. The stock which the defendant contracted to sell and deliver to the assignor of the plaintiff was to have been delivered within sixty days after the contracts were respectively made. No place was specified, in the contracts, at which the stock was to be delivered, but the delivery, and the payment of the price was to take place at the same time. This was expressly provided for by the terms of the contracts. These, therefore, were concurrent acts, and neither party could recover against the other for a failure to perform on his part, without an offer of performance on his own *Page 589 
part, at the times when the contracts were, by their terms, to have been performed. (Dunham v. Pettee, 4 Seld., 508;Lester v. Jewett, 1 Kernan, 453.) The contracts in this case differed from those involved in Coonley v. Anderson (1 Hill, 519), and Bronson v. Wiman (4 Seld., 182), in the circumstance that in those cases the property contracted to be sold was to be delivered at a place designated and agreed upon between the parties, while in this no selection or designation of a place for performance was made. This circumstance renders the principle applied to the decision of those cases inapplicable to the present controversy and subjects it to the principle previously alluded to.
Under that principle, it was necessary that the plaintiff should not only establish an omission on the part of the defendant to perform the agreement by a tender of the stock which he agreed to deliver, but beyond that to prove that his assignor was ready and willing to receive it, and offered to perform his part of the contracts by the payment of the purchase money, at the times when, by their terms, the contracts were to have been performed.
It may well be doubted whether the evidence brought this case within that rule, for no demand of the stock or offer of performance was proved to have been made on the part of the plaintiff's assignor, at the times when the defendant had agreed to deliver the stock and receive the price of it. Precisely when the assignor of the plaintiff demanded the stock of the defendant was not made to appear, but it was shown that it was not done at the time when the contracts, or either of them, were to have been performed. He was asked whether he demanded the stock when it became due, and answered, "I think so; I cannot state positively that I demanded it at that time, but about that time," which fell far short of the demand at the times fixed by the contracts; and this was unaccompanied by any offer of performance upon his own part.
An effort was made to prove that the defendant had dispensed with the necessity of an offer of performance on the *Page 590 
part of the assignor, by an unqualified refusal to deliver the stock on account of his inability to do so. Upon this subject the witness stated that the defendant said that he could not deliver the stock; that he was not able to do so. But this reply was made to the demand of it, mentioned by the same witness. And, as it did not appear that the demand was made at or before the time when the contracts, by their terms, were to have been performed, this could not be sufficient to dispense with the offer of performance required by the law of the assignor.
If the defendant had refused to deliver the stock before, or at the time when he had bound himself to do so, that would undoubtedly have dispensed with a formal offer of performance on the part of the vendee. But for the purpose of having the refusal attended with that result, it was necessary that it should have been shown to have occurred before the vendee was in default, on his own part, by neglecting to offer the performance of the act of payment which had been imposed upon him. This was not proved. Proving that it was about the time, which was all that the evidence of the witness Hart amounted to, was not sufficient for that purpose. For it was just as consistent with the supposition that it was after, as it was with the idea that it was before the times when the contracts were to have been performed. It was clearly insufficient to justify the jury in concluding that the refusal either preceded or was made at the time when performance was to have taken place. And for that reason it did not excuse a formal offer of performance on the part of the vendee.
The plaintiff, himself, stated that he demanded the stock, and that the defendant declined to have anything to do with him; saying that he would settle with Mr. Hart. This demand did not excuse Hart's failure to offer performance of his part of the contracts, because the plaintiff stated that it was made after both contracts had become due, and perhaps two weeks afterwards. Even if it could have been construed into a refusal to perform, it would have been of no avail to *Page 591 
the plaintiff, for at that time the defendant had been discharged from his obligations to perform, by the failure of the vendee to offer performance on his own part.
The law required more than a mere demand of performance, accompanied with the ability, on the part of the vendee, to perform his part of the contracts; for, in addition to that, an actual offer of such performance was necessary, where that had not been at the time dispensed with by some act or refusal on the part of the defendant. And the evidence in this case proved no such act or refusal. If anything of that kind had taken place, it was for the plaintiff to have established it, for that would have relieved him from the performance of what the law otherwise required to be proven, for the purpose of authorizing a recovery by him in the action. In the absence of this proof, the court should have nonsuited the plaintiff, and the exception to its refusal to do so, was well taken.
The evidence afterwards given, concerning the defendant's failure, was insufficient to correct the error, even if proof of absolute insolvency would have been attended with that result, which certainly may, without any impropriety, be seriously doubted. The judgment should be reversed and a new trial ordered.
MASON, GROVER, LOTT and MURRAY, JJ., concurred with HUNT, Ch. J., for affirmance.
JAMES, J., concurred with DANIELS, J., for reversal, on the grounds stated in his opinion. He also thought the court below erred in sustaining the objection to the question in regard to "the pool" referred to in the opinion of HUNT, Ch. J.
WOODRUFF, J., did not vote.
Judgment affirmed. *Page 592